DETAILED ACTION

Status of Claims

Claims 16-19, 21-24, 26-29 & 31-38 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 8/29/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1

Applicant: “the Office is impermissibly over- generalizing and over-simplifying the claimed subject matter to the point where the judicial exception swallows the rule.  Amended claims 16-19, 21-24, 26-29, and 31-36 do not merely solve the "business problem" of "transferring funds between accounts...with the use of technology." Applicant instead is claiming a solution that overcomes well-known technical limitations in existing credit card transaction networks. [0002] Many individuals have credit card accounts to pay for items or services. When a credit card holder makes a payment, he or she provides his or her information to a merchant. The merchant, in turn, submits the credit card information to a credit card transaction network, which routes the transaction information to the issuing bank of the credit card holder. 
The issuing bank can debit or charge the respective credit card for the transaction and then provide payment to the network who in turn provides payment to the bank of the merchant. However, while a credit card holder is able to make a payment to any merchant with access to the credit card transaction network, a payer is unable to pay other credit card holders or non-merchants with his or her credit card. Similarly, while a merchant is able to receive funds from any customer, a merchant is unable to pay other merchants or customers except in the instance of refunding a specific transaction. Moreover, use of credit card transaction networks are often associated with higher fees relative to other payment rails. Although this technical limitation creates business problems, it is still a technical limitation of existing credit card transaction networks. However, Applicant has created "various approaches for using credit accounts, such as credit cards, to send and receive funds," Applicant's Specification at [0010], which is not how existing credit card transaction networks operate. Applicant's Specification further explains that [0011] ...Accordingly, a credit account (e.g., a credit card) can be used to pay funds to any individual with a monetary account (e.g., checking account, savings account, brokerage account, stored-value account, etc.)14 Application Number: 16/655,343 Docket Number: 690101-1080or credit account. Likewise, a credit account can also receive funds from any individual with a monetary or credit account. As a result, a credit card can be used to receive funds from or pay funds through any arbitrary payment platform or payment network, which are sometimes referred to as payment rails. 

Examiner:  Examiner respectfully disagrees on the ‘over-generalizing/simplifying’ comment as the PEG guidance is being followed properly.  Transferring funds between accounts (the abstract idea) is directed to a business problem.  The applicant is trying to solve this business problem with the use of technology. The devices and payment rails in Claim 21 are recited at a high level of generality (as are the processor, memory and non-transitory CRM of the other independent claims), which amounts to no more than generally linking the use of the judicial exception (transferring funds between accounts) to a particular technological environment – as stated in a prior response “the linkage between the various rails is in accordance with the generally linking standard”.  

Regarding, “a payer is unable to pay other credit card holders or non-merchants with his or her credit card”, the Examiner suggests that the claim should likely be amended to the following consistent with the specification paragraphs mentioned above: “monetary or credit account linked to a first payment rail to a credit card or charge card account linked to a credit or charge card payment rail that is external to a card transaction network and not the first payment rail;”.



Issue #2
Applicant: “Recite a Technical Solution to Existing Credit or Charge Card Payment Rails…The use of the escrow account as claimed has a number benefits that would integrate the allegedly patent-ineligible subject matter into a practical application. For example, "the use of the escrow account 223a can allow for credit card accounts to participate in interbank transaction networks other than credit card networks operated by credit card associations." Applicant's Specification, [0046]. As another example, the use of escrow accounts in the claimed manner allows for "the payer" to be able to "cause a payment from his or her credit account (e.g., credit card) to be made to the credit account of another party (e.g., another individual) without having to use a credit card transaction network." Id. at [0105]. "As a result, the recipient is able to use his or her credit account (e.g., a credit card) as a transaction account that is able to receive deposits from third- parties and make payments to third parties." Id. at [0106]. These benefits provide for a practical application compared to prior payment systems.”


Examiner:   The current claims are still not directed to a practical application. Regarding "the use of the escrow account 223a can allow for credit card accounts to participate in interbank transaction networks other than credit card networks operated by credit card associations" and “the use of escrow accounts in the claimed manner allows for "the payer" to be able to "cause a payment from his or her credit account (e.g., credit card) to be made to the credit account of another party (e.g., another individual) without having to use a credit card transaction network” -- how is this being done? It appears that the integrator service 256 (and associated computer components device+API) is instrumental in orchestrating the usage of escrow accounts with conventional payment systems / peer payment services.  The claim language should further incorporate the integrator service and orchestrating steps between different entities (conventional payment system and P2P services) in order to implement the above usage of escrow accounts.  Look to at least paragraphs 0103, 0129, 0142 & 0146 and Fig. 2 & 6B.  Applicant is welcome to reach out to the Examiner with proposed amendments in an effort to advance the 101 discussion.


No Prior Art rejection

Claims 16-19, 21-24, 26-29 & 31-38 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

wherein the funds transfer uses a third payment rail to transfer funds from the first escrow account into a second escrow account associated with the credit card or charge card account

The closest prior art of record includes:

Jackson (US 20110213707) provides systems and methods for facilitating Person-to-Person (P2P) payments.

Hockey (US 10003591) provides a system for enabling a user to securely authorize a third-party system to access user account data and initiate transactions related to a user account, without disclosing to the third-party system account credentials. 

Carilles (20160180304) provides a user-facing system for sending money from one account to another account over any one of multiple money movement rails.

Olson (US 20140379562) provides an intermediary payment and escrow system for broadening the use, flexibility and privacy of financial networks facilitating funds transfers between accounts in unrelated and respectively isolated financial systems.



	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-19, 21-24, 26-29 & 31-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 21 as the claim that represents the claimed invention for analysis and is similar to system Claims 16 & 26.  Claim 21 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


receiving, from a first client device, a request to process a funds transfer, the request comprising a transaction identifier and the funds transfer comprising a transfer of funds from a monetary account linked to a first payment rail to a credit card or charge card account linked to a credit or charge card payment rail; providing a list of institutions to the client device; receiving, from the client device, a first selection of an institution from the list of institutions; requesting, from the client device, authentication credentials for the institution selected from the list of institutions; in response to receiving the authentication credentials, authenticating a user of the first client device with the institution selected from the list of institutions; in response to authenticating the user of the first client device, providing the client device with a list of accounts associated with the institution selected from the list of institutions; receiving, from the client device, a second selection of the monetary account from the list of accounts; providing, to a computing device associated with the institution selected with the client device, the transaction identifier, a first identifier for the institution selected from the list of institutions, and a second identifier for the account selected from the list of accounts, and a third identifier for a first escrow account associated with the funds transfer;  sending a first notification to a second client device, wherein the first notification comprises the transaction identifier and the second client device is associated with a recipient of the funds transfer; receiving a second notification that the recipient has accepted the funds transfer, wherein the second notification identifies the credit card or charge card account linked to the credit or charge card payment rail; and in response to receiving the second notification that the recipient has accepted the funds transfer, initiating  funds transfer from the monetary account associated with the institution to the credit card or charge card account, wherein the funds transfer uses a third payment rail to transfer funds from the first escrow account into a second escrow account associated with the credit card or charge card account.  



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interactions) of transferring funds between accounts.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The devices and payment rails in Claim 21 are just using generic computer components (in addition to the non-transitory CRM, processor and devices of Claim 16, and devices, processor and memory of Claim 26).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 16, 21 & 26 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 16, 21 & 26 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 18, 23 & 28 – URI – which is mere data representation, similarly the authentication credentials (OTP) of claims 37 & 38 are directed to mere data representation) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Lin (US 20100082481) provides a method carrying out peer-to-peer financial transactions using one or more electronic devices and credit accounts.

Ach (US 20170364898) provides a mobile payment system (MPS) that enables transactions for MPS users using user devices, and interfaces with third party payment systems with third party user accounts.

Carlson (US 20090281948) provides systems and methods for allowing financial transactions to be conducted using consumer devices including multi-part alias identifiers during such transactions. 

Manalo (NPL) provides a description for how to send money using the messages app on your iphone with Venmo. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695